The opinion of the Court was by
Shepley J.
It has been decided, that the disclosure of a trustee and the judgment upon it are to be received in evidence only between those, who are parties to the suit. Wise v. Hilton, 4 Greenl. 435.
In this case the plaintiff was not a party to the suit in which the disclosure was made, and he is not bound by that judgment.
When an agent sells the goods of his principal and takes a promissory note payable to himself, the principal may interpose before payment, and forbid it to be made to his agent j and a payment to the agent after this will not be good. And the principal may sue in his own name on the contract of sale, except when, as with us, it is extinguished by taking a negotiable promise. It is *364said in argument for the' defendants, that the law will not imply a promise where there' is an express one ; and that there being an express one in the note to Hiram, A. Pitts one cannot be implied to the plaintiff. The law regards the express contract made with the agent in the purchase as made with the principal and as remaining unextinguished by the note not negotiable. These rights of the principal are well established, and were recognized in the cases of Titcomb v. Seaver, 4 Greenl. 542, and Edmond v. Caldwell, 15 Maine R. 340. In this case the defendants were notified before payment or judgment against them as trustees, that the plaintiff was the owner of the property sold, and that^he claimed to have the payment made to himself. If they thought proper to disregard that notice, the rights of the plaintiff cannot thereby be impaired.
Exceptions sustained and new trial granted.